Citation Nr: 0925895	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchial asthma. 

2.  Entitlement to service connection for hay fever.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to October 
1982 and from April 1988 to April 1992.  The Veteran resides 
in Germany.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision, issued 
in April 2003, in which the RO, in pertinent part, denied 
service connection for bronchial asthma and a March 2004 
rating decision in which the RO denied service connection for 
hay fever.  The Veteran has perfected an appeal with respect 
to both issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the service connection claims remaining on appeal is 
warranted. 

Initially, the Board notes that additional evidence pertinent 
to the Veteran's claims (a statement from the Veteran, a 
record from an April 2009 emergency room visit, and various 
scholarly and informational articles on conditions and 
medications) was associated with the record after the RO 
issued the last Supplemental Statement of the Case (SSOC) in 
April 2009.  This evidence must be considered by the agency 
of original jurisdiction for review and preparation of an 
SSOC unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  See 38 C.F.R. § 20.1304(c) (2008).

In this appeal, the RO has not considered the additionally-
submitted evidence, and the Veteran has not waived his right 
to preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted.  

Additionally, the Board notes that included in the new 
evidence is a record from an emergency room visit in April 
2009 that is in German and has not been translated to 
English.  Upon remand, the RO should have that document 
translated to English so that it may be properly considered.  
Accordingly, the case is REMANDED for the following action:

1.  Have the April 2009 emergency room 
record (identified by 1"TRANS" on a 
yellow post-it), translated into English 
prior to any readjudication or 
consideration.  All records should be 
associated with the claims file.

2.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims for service connection for 
bronchial asthma and hay fever.  The RO 
should consider the claims in light of 
all pertinent evidence, to include the 
additional evidence received since 
issuance of the April 2009 SSOC, and 
legal authority.

3.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




